Opinion by
Judge Peters :
A demurrer to appellees’ answer was overruled by the court below and the case was then submitted on final hearing, and after the evidence was heard, the record shows that the court refused to permit appellant to proceed any further, and refused the prayer for judgment. But appellant’s petition is not dismissed, nor has any final order or judgment been rendered in the case, the action is still pending in that court for future adjudication, when a judgment may be rendered or his action may be dismissed.
As, therefore, no final order or judgment has been rendered in the case, this court, under Sec. 15 Civ. Code, has no jurisdiction.
Wherefore the appeal is dismissed.